 


 HR 7084 ENR: Webcaster Settlement Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 7084 
 
AN ACT 
To amend section 114 of title 17, United States Code, to provide for agreements for the reproduction and performance of sound recordings by webcasters. 
 
 
1.Short titleThis Act may be cited as the Webcaster Settlement Act of 2008.  
2.Agreements on behalf of webcastersSection 114(f)(5) of title 17, United States Code, is amended— 
(1) in subparagraph (A)— 
(A) by striking small commercial each place it appears and inserting commercial; 
(B)by striking during the period beginning on October 28, 1998, and ending on December 31, 2004 and inserting for a period of not more than 11 years beginning on January 1, 2005; 
(C)by striking a copyright arbitration royalty panel or decision by the Librarian of Congress and inserting the Copyright Royalty Judges; and 
(D)in the second sentence, by striking webcasters shall include and inserting webcasters may include; 
(2)in subparagraph (B), by striking small commercial and inserting commercial; 
(3)in subparagraph (C)— 
(A)by striking Librarian of Congress and inserting Copyright Royalty Judges;  
(B)by striking small webcasters and inserting webcasters; and 
(C)by adding at the end the following: This subparagraph shall not apply to the extent that the receiving agent and a webcaster that is party to an agreement entered into pursuant to subparagraph (A) expressly authorize the submission of the agreement in a proceeding under this subsection.;  
(4)in subparagraph (D)— 
(A)by striking the Small Webcasters Settlement Act of 2002 and inserting the Webcaster Settlement Act of 2008 ; and 
(B)by striking Librarian of Congress of July 8, 2002 and inserting Copyright Royalty Judges of May 1, 2007; and 
(5)in subparagraph (F), by striking December 15, 2002 and all that follows through 2003 and inserting February 15, 2009 .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
